DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to the communication filed on 07/22/2019; claim(s) 1-18 is/are pending herein; claim(s) 1 & 11 is/are independent claim(s).
Claim Objections
Claim 10 objected to because of the following informalities:
In line 2, the word “hearing” should be “heating”.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“beauty-care-solution-mixing control module” in claim 1; disclosed in para. 0049.
“a communication module” in claims 1- 10; disclosed in para. 0047.
“collecting portion”, “agitating portion”, “spraying portion” in claims 2 & 18, disclosed in paras. 0051- 0054.
 “a skin detection module”, “a humidity detection unit”, “temperature detection unit”, “a pH detection unit” and “a skin oiliness detection unit” in claim 8; disclosed in paras. 0036, 0046.
“a cooling or heating module”, “a vibration module”, “a light irradiation module” in claim 10; disclosed in para. 0031.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17- 18 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 17, this claim recites “wherein the control information include at least one of1:” for the “a first-type information”, “a second-type information” and “a third-type information”, and “a fourth-type information”. Here, the first-type, second-type, third-type, and fourth-type information are used to control beauty-care-solution-mixing control module, cooling or heating module, and a vibration module respectively. Upon review of applicant’s specification, the disclosure does not require (see Spec, Fig. 4 paras. [0031, 0045, 0082]) all these modules to be activated/controlled at the same time when the “the control information” is transmitted from the user terminal 10 to the beauty system 40 although the claim is drafted as to require all the elements. However, considering all these elements together as part of the “control information” appears contradictory to the disclosure of the specification. Hence, the scope of the claim is indefinite, in view of the specification, because it is not clear whether the claim requires all types (first to fourth) of information or only one of the first-type, or second-type, or third type information.
the control information include at least one of:” recited in the claim to be consistent with specification.
Regarding claim 18, this claim is also rejected because of its dependency.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1 & 11- 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pack et al. [Pack] (US 20210076807 A1, Foreign Priority Date: May 22, 2017) in view of Hwang et al. [Hwang] (US 20210019926 A1, FOR Priority Date: April 24, 2018).
Regarding claim 1, Pack teaches a beauty care system [dispenser 100, figs. 1, 3], comprising: ([0082, 0110]);
- a communication module [items 160+170] for establishing a communication link with a user terminal [mobile 10 and/or server 1] (Figs. 1, 3, [0080, 0110, 0309]); and
- a beauty-care-solution-mixing control module [e.g., dispensing unit 150] for receiving control information [information about cosmetic dispensing that are transmitted from the mobile 10 or the server 1 to the dispenser 100, e.g., S107 in fig. 7] from the user terminal over the communication link and performing a beauty-care operation on a target object [user] based on the control information from the user terminal (Fig. 3, [0071, 0076, 0187-0188, 0222]), 
wherein the control information is determined based on at least one of2 (i) information of [“cosmetic provision information may include cosmetic dispensing amount, use of the cosmetics, cosmetic raw materials to be used by the user”] user information” which includes “skin condition, the face image of the user, the schedule”] of the target object ([30082-0083, 0094, 0217-0220, 0264]).
While Pack teaches the information of an electronic tag [“bar codes or RFID chips”, paras. 0069, 00155- 0156] of cosmetic capsule are also directly provided to the dispenser to perform one or more customized beauty-care operations, it does not teach the user terminal (server 1/mobile 10) device also can receive the “one of information of 
Hwang is directed to a mobile terminal 100 and a cosmetics automatic recognition system capable of recognizing cosmetics located nearby and recommending a make-up method using the recognized cosmetics (Abstract, fig. 1). Specifically, Hwang teaches a user terminal in communication with at least a cosmetic capsule [cosmetic 10] and a server/database to generate a control information, wherein the control information is determined based on information of an electronic tag [the control unit 117 of the mobile device “recognize[s] the cosmetics by at least one of the RFID reader”] of a cosmetic capsule and the control information is used to perform [“may include cosmetic usage method information”] a beauty-care operation on a target object ([0067, 0110-0115, 0187, 0214]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to (1) combine the teachings of Hwang and Pack because they both are related to a user terminal/mobile device used to control a makeup method and (2) have the mobile device of the Pack also to receive he information of an electronic tag of the cosmetic capsule and utilizing it along with the character/user information before sending command to the dispenser 100. Doing so the performing the makeup job and managing of the beauty-care dispenser and the makeup materials can be more optimal (Hwang, [003]). Furthermore, Hwang teaches an additional technique for Pack about how its system (via phone/server) can determine the type of the cosmetic materials and the additional information like manufacturing date about the cosmetic capsule.

Regarding claim 11, the rejection of claim 1 is incorporated. Therefore, only in summary, Pack teaches a beauty care method [method of fig. 7 using a mobile device 10 and/or server 1 to control the dispenser 100] for a user terminal, comprising:
- establishing a communication link with a beauty care system [dispenser 100] (see fig. 1);
- determining information of cosmetic replacement period based on the cosmetic manufacturing date”] and what kind of beauty care mode [“dispensing method”] is recommended for using the beauty capsule (Fig. 7, [0071, 0080, 0205-0206, 0222]);
-obtaining characteristic information of a target object ([0187]); 
-based on at least one of the information [“cosmetic type to be dispensed,”] of the electronic tag and4 the characteristic information of the target object, determining control information [information sent to the dispenser 100 to perform dispensing from server 1 and/or mobile 10] for the beauty care system to perform a beauty-care operation on the target object, transmitting the control information to the beauty care system to cause the beauty care-40-Attorney Docket No. 00118.0076.00US Client Ref 2019-10629 USsystem to perform [dispensing] the beauty-care operation on the target object (Fig. 7, [0025, 0094, 0219-0220]).
While Pack teaches the information of an electronic tag [“bar codes or RFID chips”, paras. 0069, 00155- 0156] of cosmetic capsule are also provided to the customized beauty-care operations, it does not teach the user terminal (server 1/mobile 10) device also to receive the “one of information of an electronic tag of a cosmetic capsule”.
Hwang is directed to a mobile terminal 100 and a cosmetics automatic recognition system capable of recognizing cosmetics located nearby and recommending a make-up method using the recognized cosmetics (Abstract, fig. 1). Specifically, Hwang teaches a method for a user terminal comprising: determining information of an electronic tag [RFID] of a cosmetic capsule [“cosmetic 10”], wherein the information includes at least one of information on whether [“a manufacture date, a recognition date”] the cosmetic capsule can be used and what kind of beauty care mode is recommended for using the beauty capsule ([0067, 0110-0115, 0142, 0187, 0214]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to (1) combine the teachings of Hwang and Pack because they both are related to a user terminal/mobile device used to control a makeup method and (2) have the mobile device of the Pack to determine information of an electronic tag of a cosmetic capsule, wherein the information includes at least one of information on whether the cosmetic capsule can be used and what kind of beauty care mode is recommended for using the beauty capsule and consider the information of the capsule along with the character/user information before transmitting dispensing command to the dispenser 100. Doing so users can identify the optimum makeup recipe on their phone before sending the recipe to the dispenser for their needs and avoids 

Regarding claim 12, Pack in view of Hwang further teaches the beauty care method according to claim 11, wherein the determining information of the electronic tag further includes: identifying an RFID tag of the cosmetic capsule to read the information from the RFID tag (Hwang, [0064, 0170]).

Regarding claim 13, Pack in view of Hwang further teaches the beauty care method according to claim 11, wherein the characteristic information includes skin properties of the target object (Pack, [0025]), and the obtaining the characteristic information of the target object further includes: 
using a skin detection module to perform a skin detection on the target object to obtain the characteristic information of the target object, wherein the skin properties include at least one of a skin moisture, a skin temperature, a skin pH value, and a skin oiliness (Pack, [0025, 0070] & Hwang, [0150], PHOSITA can also understand “skin condition of a user”, “or the like” and “sub-category that classifies into skin” mean to include all of the skin moisture, a skin temperature, a skin pH value, and a skin oiliness).

Regarding claim 14, Pack in view of Hwang further teaches the beauty care method according to claim 11, wherein the characteristic information includes skin properties of the target object, and the obtaining the characteristic information of the target object further includes: causing the beauty care system to perform a skin 

Regarding claim 15, Pack in view of Hwang further teaches the beauty care method according to claim 11, further comprising: 
acquiring geographic environment information of the target object, wherein the geographic environment information includes geographic information of a location of the target object and environment information of the location of the target object, including one or more of temperature and humidity (Pack, [0077, 0132, 0184]).

Regarding claim 16, Pack in view of Hwang further teaches the beauty care method according to claim 11, wherein the determining the control information for the beauty care system further includes: 
determining a desired beauty care mode matching the cosmetic capsule according to the information of the electronic tag of the cosmetic capsule and based on the desired beauty care mode and the characteristic information of the target object, determining the control information of the beauty care operation of the target object (Pack, fig. 7 and associated texts and Hwang, [014-0187]).

Regarding claim 17, Pack in view of Hwang further teaches the beauty care method according to claim 11, wherein the control information include at least one of5: 
a first-type information used for controlling a beauty-care-solution-mixing control module of the beauty care system to generate a beauty-care-solution mixture to be applied on the target object; 
a second-type information [“the set temperature”] used for controlling a cooling or heating module of the beauty care system to perform a cooling or heating operation on the target object (Pack, [0149]);
 a third-type information used for controlling a vibration module of the beauty care system to perform a vibration operation on the target object; and
-42-Attorney Docket No. 00118.0076.0OUS Client Ref 2019-10629 US a fourth-type information used for controlling a light irradiation module of the beauty care system to emit light on the target object.

Regarding claim 18, Pack in view of Hwang also teaches invention of this claim as in claim 17 because the structural details recited in this claim are related to optional limitation “first-type information used for controlling a beauty-care-solution-mixing control module”.

Claim 2 & 8- 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pack in view of Hwang and further in view of Dorendorf et al. [Dorendorf] (US 20120003366 A1). The combination of Pack, Hwang, and Dorendorf is referred as PHD hereinafter.

Regarding claim 2, Pack in view of Hwang teaches the beauty care system according to claim 1, wherein the beauty-care-solution-mixing control module includes: 	one or more container portions [e.g., cartridges 151 of cosmetic dispensing units 150] each contain a beauty-care solution (Figs. 4-6, [0072]); 
a collecting portion [“mixer unit 153”] coupled to the container portions to collect the beauty-care solutions outputted from the container portions (figs. 4-5);
 
a spraying portion [discharging unit 154] for spraying the beauty-care-solution mixture on the target object ([0170]).
Pack in view of Hwang is silent on its system to include an agitating portion coupled to the collecting portion for agitating the beauty-care solutions in the collecting portion to form a beauty-care-solution mixture. That is Pack in view of Hwang is silent on disclosing providing an agitating portion coupled to its collecting portion as claimed.
Dorendorf is directed to a computing system (locally or remotely) for controlling the mixing of two or more ingredients to form a mixed product (Figs. 2, 5- 8, [0050]). Specifically, Dorendorf teaches beauty-care-solution-mixing control module includes:
a collecting portion [first chamber 52, analogous to Pack’s mixer unit 153], and an agitating portion [“The controller 22 further actives the mixer motor 62 to mix the ingredients and hydrate the alginate wherein the resulting mixture 15 is dispensed into the reservoir 16,”] coupled to the collecting portion for agitating the mixture port 46”, analogous to Pack’s discharge unit 154] for spraying ([0034, 0036, 0050-0051]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to (1) combine the teachings of Dorendorf and Pack in view of Hwang because they both are related to computer (remotely/locally) controlled mixing of ingredients in a mixing chamber before spraying of the mixed material and (2) modify the system of Pack in view of Hwang to include an agitating portion (e.g. motor) coupled with a collection portion as in Dorendorf. Doing so beauty-care solution in the collection unit before providing to the spraying unit can be actively mixed thereby enhancing the quality of the mixing before discharging (Dorendorf, [0051]).

Regarding claim 8, Pack further teaches the beauty care system according to claim 2, wherein the characteristic information includes skin properties of the target object, and the beauty care system further comprises:
 a skin detection module configured to detect skin properties of the target object, including one or more of: a humidity detection unit configured to detect a skin moisture of the target object; temperature detection unit configured to detect a skin temperature of the target object; a pH detection unit configured to detect a skin pH value of the target object, and a skin oiliness detection unit configured to detect a skin oiliness of the target object ([0184, 0188]).
Regarding claim 9, Pack further teaches the beauty care system according to claim 2, wherein the characteristic information further includes:
 time information [schedule of the user] to perform the beauty care operation on the target object ([0188]); 
geographic information of a location of the target object ([0132); and 
environment information of the location of the target object, including one or more of temperature and humidity (claim 41).

Regarding claim 10, Pack further teaches the beauty care system according to claim 2, further comprising one or more of: 
a cooling or heating module [“refrigerating unit 155.”] configured to perform a cooling or hearing operation on the target object, a vibration module configured to perform a vibration operation on the target object, and a light irradiation module configured to emit light on the target object ([0135]); and
 wherein the control information further includes one or more of: 
second-type information [“the set temperature”] used for controlling the cooling or heating module to perform the cooling or heating operation, third-type information used for controlling the vibration module to perform the vibration operation, and fourth-type information used for controlling the light irradiation module to emit light ([0149]).

Claims 3-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over PHD as in claim 2 and in further view of Agarwal et al. [Agarwal] (US 20200015573 A1, Foreign Priority Date: March 31, 2017).

Regarding claim 3, PHD further teaches the beauty care system according to claim 2, wherein each container portion includes: 
a container [item 151] configured to contain the beauty-care solution (Pack, Figs. 4-6), but fails to teach to include an actuator fixed to one end of the container and configured to control the beauty-care solution outputted into the collecting portion as claimed.
Agarwal is directed to a computer-controlled system for applying a cosmetic formula of a target ([0001]). Specifically, Agarwal teaches a beauty-care system comprising: a beauty-care-solution-mixing control module comprising one or more container portions [items 10a, 10b, 10c] each contain a beauty-care solution [F1, F2, F3] and an actuator [“unit 20 is configured to be capable of causing the pressure”] fixed to one end of the container and configured to control the beauty-care solution outputted into the collecting portion (Fig. 1, [0036-0038, 0047]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to (1) combine the teachings of Agarwal and PHD because they both are related to performing of computer-controlled beauty care  operation and (2) modify the system of PHD to further include an actor fixed to one end (top portion of the cartridge 151) and have the user terminal to send control command to operate the actor as in Agarwal. Doing so the supplying of the beauty-care solution from the container to the collecting portion can be more effective (minimizing the blockage) as can be clear to PHOSITA.
Regarding claim 4, PHD in view of Agarwal further teaches/suggests the beauty care system according to claim 3, wherein:
the control information include a first-type information [“cosmetic type to be dispensed, a cosmetic amount to be dispensed”] used for controlling the beauty care-solution-mixing control module, such that flows of the beauty-care solutions are controlled to output desired ingredients of the beauty-care-solution mixture (Pack, [0072]); and
the first-type information includes:
a first parameter for controlling each actuator to the flow of the beauty-care solution in the container into the collection portion by instructing whether the actuator is to be activated and a time [“instruction for inputting at least one of a date, a time,” and rotating the motor based on the “date and a time”] duration during which the actuator is activated (Pack, [0072, 0138,0092] & Dorendorf, [0036]);
a second parameter [information used to control motor 62 to enhance mixing] for controlling the agitating portion to agitate the beauty-care solutions in the collecting portion (Dorendorf, [0034]); and
a third parameter [“dispensing order, the cosmetic dispensing time, and the like” can operate/control the nozzle differently] for controlling the spraying portion to spray the beauty-care-solution mixture (Pack, [0013]).

Regarding claim 5, Agrawal in the above combination teaches/suggests the beauty care system according to claim 3, wherein each container portion further includes:

when a pressure of high-pressure gas is greater than a pressure of the beauty-care solution, the high-pressure gas pushes the piston toward the beauty-care solution to push the beauty-care solution into the collecting portion ([0037-0038]).

Regarding claim 6, Agrawal in the above combination further teaches/suggests the beauty care system according to claim 3, wherein each container portion further-38-Attorney Docket No. 00118.0076.0OUS Client Ref 2019-10629 USincludes:
 a piston [using piston would be obvious to avoid mixing of the gas with the cosmetic of the tanks 10s] disposed within the container, and a driving portion, wherein one end of the driving portion protrudes into the container and is connected to the piston for driving the piston to move within the container, so as to push the beauty-care solution into the collecting portion ([0037-0038]).

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over PHD in view of Agarwal as applied to claim 3 above, and further in view of Wilson et al. [Wilson] (US 20190105619).
Regarding claim 7, Agarwal in the combination with PHD as discussed above does not teach that the actuator it has utilized is a micropump type although it teaches that in some embodiment the supply unit 20 can be omitted and the tank can be made 
Wilson is directed to a dispensing system from the pluralities of tanks/containers 405s (fig. 4B). Specifically, Wilson teaches a container configured to contain solution and an micropump [one of the micropump 460a-c in] fixed to one end of the container [item 405a-c] and configured to control the solution (fig. 4B, [0093]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to (1) combine the teachings of Wilson and PHD in view of Agarwal because they both are related to a dispensing system and (2) have the system of PDH in view of Agarwal to use micropump of the Wilson when the gas supply unit 20 is omitted to generate pressure to move the beauty care solution to the collector portion. Wilson’s above teaching can be understood by PHOSITA as an example alternative embodiment envisioned by Agarwal (in para. 0047) in the above combination. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
1) Dean (US 20170246602 A) teaches a beauty care system [“the device 10”], comprising: 
(a) a communication module [“device 10 may include networking capabilities (wired or wireless) …wireless transceiver …or other wireless network protocols”] for establishing a communication link with a user terminal [“electronic device running an application”] ([0043, 0064]); and 
pump assemblies 14a-d”] for receiving control information [information transmitted from the electronic device to the device 10] from the user terminal over the communication link and performing a beauty-care operation [“upon determining the appropriate formulation, the device 10 may dispense the custom formulation” can be one of the example covered by the pluralities of exemplary beauty-care operations described by applicant’s ¶0082] on a target object based on the control information from the user terminal ([0043-0043, 0071, 0077]), 
(c) wherein the control information is determined based on at least one of (i) information of texture and material detection process”] and (ii) characteristic information [“regarding skin tone, skin type, skin dryness, environmental humidity… other potentially relevant factors”, “more images of the user's skin”] of the target object ([0043, 0063, 0076]).
Contacts	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANTOSH R. POUDEL whose telephone number is (571)272-2347.  The examiner can normally be reached on Monday - Friday (8:30 am - 5:00 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on 571-272-3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/SANTOSH R POUDEL/Primary Examiner, Art Unit 2115                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The plain meaning of phrase “at least one of A and B” is “at least one of A and at least one of B”. Thus, claim is interpreted to require (i) information of an electronic tag of a cosmetic capsule and (ii) and characteristic information. See Ex parte Jung, 2016-008290 (PTAB Mar. 22, 2017) and/or SuperGuide Corp. v. DirecTV Enters., Inc., 358 F.3d 870 (Fed. Cir. 2004). If applicants intend to treat these elements alternatively, the claim can be amended as “at least one of A or B”.
        2 interpreted to require both elements (i) and (ii) in view of plan meaning under BRI as discussed above in footnote 1.
        
        3 “the cosmetic dispenser 100 may receive the cosmetic dispensing method from the mobile terminal 10”
        4 Interpreted to require both options as in claim 1.
        5 This claim is interpreted to require only one options (please see above 112(b) rejection). Thus, only second-type information is mapped with prior arts and remaining limitations are treated as optional limitations.